DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 01 July 2022 in response to the non-final office action mailed on 02 March 2022 has been considered.  Claim(s) 1-6, 8-12, 14-16, and 18-21 is/are pending.  Claim(s) 7, 13, and 17 has/have been canceled.  Claim(s) 21 has/have been added.  Claim(s) 1-6, 8-12, 14-16, and 18-21 has/have been examined in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 14-16, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, lines 7-8, the recitation “configured to respectively engage two apertures respectively located in two end portions of the first flange” renders the claim indefinite because it is unclear if the apertures are required by the claim or if the apertures are part of the “configured to” clause. The claim has been examined as if the apertures and the engagement of the apertures are not required by the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 11, 12, 14, 15, 18, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,141,533 to Below et al.

Regarding claim 11, Below et al. disclose a support apparatus configured to support an opening in an existing structure, the apparatus comprising: two support columns (1, 1) configured to be affixed to the existing structure; a lintel (2, H) comprising a first flange (8, 3), said lintel configured to be coupled to the two support columns (Fig. 1 and 2), and configured so that a center portion of the first flange substantially abuts against a first surface of the existing structure located adjacent to the opening in the existing structure (Fig.2); two lift mechanisms (20, 21, 22) coupled to the two support columns (coupled to B, Fig. 1a) and configured to respectively engage two apertures respectively located in two end portions of the first flange so that the two end portions of the first flange support the first surface of the existing structure (capable of engaging holes in 3/8; the claim itself does not require engagement, it is unclear if the claim even requires apertures in the first flange).  
Regarding claim 12, wherein the two end portions of the first flange are configured to not contact the first surface of the existing structure until the two lift 45039198 v11 1NON-PROVISIONAL PATENT APPLICATION ATTORNEY DOCKET NO. 0033648.0000004 mechanisms cause the two end portions of the first flange to support the first surface of the existing structure (lift mechanisms raise the lintel H).  
Regarding claim 14, wherein the lintel comprises a second flange (9) that is disposed at approximately a 90 degree angle with respect to the first flange, and is configured to abut against a second surface of the existing structure (Fig.2).  
Regarding claim 15, wherein the first flange is a horizontal flange (8), and the second flange is a vertical flange (9).  
Regarding claim 18, wherein the two lift mechanisms each comprise a lift bolt (21) and a lift nut (20, 23); and wherein the two lift nuts are disposed within the two support columns (Fig.4), respectively, and are configured to respectively receive the two lift bolts.  
Regarding claim 20, wherein each lift nut comprises a flange (flange of 23) that extends outwardly; wherein each flange is configured to engage one of said support columns (Fig.4).
Regarding claim 21, further comprising a penetration (24) in the lift bolt, whereby the penetration is configured to receive a member to rotate the bolt (Column 3, lines 13-14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,141,533 to Below et al.

Regarding claim 19, Below et al. disclose providing a slot in the lift bolt in order to adjust the bolt and do not specifically disclose wherein said moving two lift mechanisms comprises rotating said lift nuts to raise the respective lift bolts, and thereby raise the respective two end portions of the first flange.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the nuts to rotate the lift bolt, thereby having the nuts attached to the bolt and which will also prevent the nut from being over-rotated, thereby preventing the threaded shank from unintentionally being removed from the assembly.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn (and dependent claims). 
Applicant's arguments filed 01 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that Below does not disclose “two lift mechanisms coupled to the two support columns and configured to respectively engage two apertures respectively located in two end portions of the first flange”. This is not found to be persuasive. The claim recites a “configured to” clause and therefore the lift mechanisms engaging two apertures is not required by the claims. The system of Below is capable of meeting the “configured to” recitations.

Double Patenting
The double patenting rejections have been overcome by approved Terminal Disclaimers filed on 01 July 2022.

Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635